              Case 1:20-cv-00251 Document 1 Filed 01/30/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            OF THE DISTRICT OF COLUMBIA

FREDDY MARTINEZ                                    )
5810 South Kenneth Ave.                            )
Chicago, IL 60629                                  )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )
                                                   )
U.S. DEPARTMENT OF JUSTICE                         )
950 Pennsylvania Avenue, NW                        )
Washington, D.C. 20530,                            )
                                                   )
FEDERAL BUREAU OF                                  )
INVESTIGATION,                                     )
935 Pennsylvania Avenue, NW                        )
Washington, D.C. 20535                             )
                                                   )
        Defendants.                                )

                                         COMPLAINT

        1.   Plaintiff, FREDDY MARTINEZ, brings this Freedom of Information Act suit to

force Defendants U.S. DEPARTMENT OF JUSTICE and FEDERAL BUREAU OF

INVESTIGATION to produce records showing the extent of threats against Congresswomen

Rashida Tlaib, Ilhan Omar, Ayanna Pressley, and Alexandria Ocasio-Cortez. In violation of

FOIA, Defendants have failed to comply with FOIA.

                                          PARTIES

        2.      Plaintiff FREDDY MARTINEZ is a member of the media and made the FOIA

request at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:20-cv-00251 Document 1 Filed 01/30/20 Page 2 of 5



       4.      Defendant FEDERAL BUREAU OF INVESTIGATION (“FBI”) is a component

of DOJ and is subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                               APRIL 8, 2019, FOIA REQUEST

       7.      On April 8, 2019, MARTINEZ submitted a single FOIA request to FBI seeking:

[1] “Any and all records related to open and closed investigations on the following

congresswomen: Rashida Tlaib, Ilhan Omar, Ayanna Pressley, [and] Alexandria Ocasio-Cortez”;

[2] “Any documents sufficient to show the number of threats understood by or investigated by

the FBI to these Congresswomen”; and [3] “If available, the nature of the threats investigated by

the FBI (i.e. the context of threats investigated by the FBI) in coordination with the Capitol

Police.” Exhibit A.

       8.      On April 15, 2019, FBI split MARTINEZ’s request into four requests and

assigned the following reference numbers: Rashida Tlaib NFP-106136; Ilhan Omar NFP-

106154; Ayanna Pressley NFP-106155; and Alexandria Ocasio-Cortez NFP-106156. Exhibit B.

       9.      In the set of letters, FBI claimed that “the FOIA does not require federal agencies

to answer inquiries, create records, conduct research, or draw conclusions concerning queried

data” and stated that the “questions posed in the reference letter are not FOIA requests because

they do not comply with the FOIA and its regulations” and “administratively closed” the request.

Exhibit B.




                                               -2-
             Case 1:20-cv-00251 Document 1 Filed 01/30/20 Page 3 of 5



       10.    On April 19, 2019, MARTINEZ submitted a single appeal for all four matters FBI

denied, as his initial request “did not ask the FBI for questions but asked for ‘documents

sufficient to show the number of threats understood by or investigated by the FBI to these

Congresswomen.’” Exhibit C.

       11.    On April 30, 2019, FBI confirmed receipt of the appeal and assigned reference

number DOJ-AP-2019-004303 that encompasses the entire request, which FBI had split into four

separate requests. Exhibit C.

       12.    On July 8, 2019, FBI affirmed MARTINEZ’s appeal and remanded the request to

the FBI for further processing. Exhibit D.

       13.    On August 9, 2019, FBI informed MARTINEZ that they have “opened [his]

remanded appeal and will inform [him] of the results in future correspondence” regarding

records for threats made to Congresswoman Alexandria Ocasio-Cortez. FBI assigned a new and

separate reference number to the matter: DOJ-AP-2019-004304. Exhibit E.

       14.    On August 14, 2019, FBI informed Martinez that they have “opened [his]

remanded appeal and will inform [him] of the results in future correspondence” regarding

records for threats made to Congresswoman Ilhan Abdullahi Omar. FBI assigned the reference

number DOJ-AP-2019-004304, the same number assigned to the request regarding

Congresswoman Alexandria Ocasio-Cortez. The Exhibit F.

       15.    On September 19, 2019, upon MARTINEZ’s request for an update regarding the

remanding of DOJ-AP-2019-004303, FBI responded that the request is in “Initial Processing.”

Exhibit G.

       16.    On October 1, 2019, FBI informed MARTINEZ that they were unable to identify

records responsive to his request regarding Congresswoman Ayanna Soyini Pressley. Instead of



                                             -3-
             Case 1:20-cv-00251 Document 1 Filed 01/30/20 Page 4 of 5



using the previously assigned reference numbers, FBI assigned a new reference number to the

matter: 1443868-000. FBI did not include any appeal reference number in the response. Exhibit

H.

       17.     On October 17, 2019, MARTINEZ submitted an appeal for 1443868-000.

Exhibit I.

       18.     On November 1, 2019, FBI acknowledged receipt of the appeal and assigned yet

another reference number DOJ-AP-2020-000600 to the matter. Exhibit I.

       19.     On November 27, 2019, FBI denied MARTINEZ’s appeal regarding DOJ-AP-

2020-000600. Exhibit J.

       20.     On December 11, 2019, FBI produced some records responsive to the request

regarding Congresswoman Rashida Tlaib. Unbeknownst to MARTINEZ, FBI had assigned

reference number DOJ-AP-2019-004304 to the matter as well. Exhibit K.

       21.     As of the date of this filing, FBI has not conducted an adequate search and has not

produced all records responsive to the request.

                               COUNT I – DOJ’S FOIA VIOLATION

       22.     The above paragraphs are incorporated herein.

       23.     FBI is a component of DOJ and is subject to FOIA.

       24.     The requested records are not exempt under FOIA.

       25.     FBI has refused to produce the requested materials in a timely manner.

WHEREFORE, MARTINEZ asks the Court to:

       i.      declare that Defendants have violated FOIA;

       ii.     order Defendants to conduct a reasonable search for records and to produce the

               requested records;



                                                  -4-
              Case 1:20-cv-00251 Document 1 Filed 01/30/20 Page 5 of 5



       iii.    enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.     award MARTINEZ attorneys’ fees and costs; and

       v.      award such other relief the Court considers appropriate.




Dated: January 30, 2020


                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Joshua Hart Burday

                                                    Attorney for Plaintiff
                                                    FREDDY MARTINEZ

                                                    Matthew Topic, D.C. Bar No. IL0037
                                                    Joshua Burday, D.C. Bar No. IL0042
                                                    Merrick Wayne, D.C. Bar No. IL 0058
                                                    LOEVY & LOEVY
                                                    311 North Aberdeen, 3rd Floor
                                                    Chicago, IL 60607
                                                    312-243-5900
                                                    foia@loevy.com




                                              -5-
